McKinstry, J., concurring.
I concur in the order or judgment directing the court below to dismiss the complaint.
1. If there were irregularities in the proceedings to widen Dupont Street, which did not deprive the plaintiffs of opportunities to contest them, they should have been objected to in the course of the proceedings. If the statute is a valid statute, but it appears from the record that there were omissions, defects, or departures from the procedure prescribed by the statute, which render the assessment of the commissioner's, or judgment of the County Court invalid,—for want of jurisdiction of the persons or property of the plaintiffs,— each of the plaintiffs had a plain, speedy, and adequate remedy at law, by means of the writ of certiorari. (Ewing v. City of St. Louis, 5 Wall. 413; S. V. W. Co. v. Bryant, 52 Cal. 132; People v. El Dorado, 8 Cal. 61; People v. Board of Delegates, 14 Cal. 479.)
.2. And so if the assessment or judgment is void because of the invalidity of the statute, each of the plaintiffs could have resorted to certiorari. Moreover, if the act of March 13,1876, is unconstitutional and void,—as contended by counsel, for respondents,—a sale of the lands assessed, and the tax collector’s deeds thereof, would constitute no cloud on the title of the plaintiffs. An injunction will not be issued to restrain the collection of a tax or assessment by the sale of real property, unless it appears that the plaintiff would suffer irreparable injury, or an injunction is necessary to prevent a multiplicity of suits, or the sale would cast a cloud on his title. (Dean *435v. Davis, 51 Cal. 407; Houghton v. Austin, 47 Cal. 647; Savings and Loan Society v. Austin, 46 Cal. 448; Wiggin v. Mayor, 9 Paige, 23; Dows v. City of Chicago, 11 Wall. 104; C. P. R. Co. v, Corcoran, 48 Cal. 65.) When, a statute gives to a tax-deed—the tax being levied by a valid law—effect as evidence, prima facie of the regularity of the assessment, and of all proceedings under it, the deed may create a cloud. (Palmer v. Boling, 8 Cal. 384; Bucknall v. Story, 36 Cal. 73; Patten v. Green, 13 Cal. 328; High v. Shoemaker, 22 Cal. 372; People v. Crockett, 33 Cal. 157.) But whatever effect the legislature may attempt to give to a tax or assessment deed as evidence, every such deed must be read with the statute under which it purports to have been issued, and if the statute is void, the deed issued under it can cast no cloud on the true title.
3. At a very early day in the judicial history of this state it was held, where an assessment was laid for improving a street, thereby benefiting the property of the plaintiff in common with the property of other persons, and the improvement was completed without the plaintiff’s interposing to prevent it, an injunction to prevent the sale for the assessment was properly denied on the ground that he who seeks equity must do equity; and that the city should be permitted to proceed and sell the plaintiff’s land, leaving him after the sale to the technical rights which he set up in his bill. ( Weber v. City of San Francisco, 1 Cal. 455.) I know of no case in which the doctrine of that case has been expressly overruled, or overruled by necessary implication. And while there is some conflict in the decisions of the courts of the several states with reference to the conditions under which equity will interpose to enjoin the sale of lands for assessments, there is ample authority to uphold the view taken by the Supreme Court of this state in Webber v. San Francisco. “One of the first of these [equitable principles] is, that parties coming into equity must do equity.....If parties cannot come into equity without *436submitting to do equity, a fortiori they cannot come for the summary interference of the court when their conduct before coming has been such as to prevent equity from being done.” (Per Turner, L. J., West R’y v. Oxford, 3 De Gex, M. & G. 359.) Here the plaintiffs with full knowledge of what was done by the officers and others under color of the statute,—for the contrary is not alleged, found, or proved,—with full knowledge of all the acts of which they now complain as wrongful and unlawful, remained quiescent until they had received the benefits of the work. The legislature had declared that their lands would be benefited, and there is nothing in the record to indicate that their lands were not, in fact, benefited to the full amount for which they have been or will be assessed. When the complaint was filed, valuable buildings belonging to many different persons may have been removed or destroyed, and the work of widening the street had been completed at very great expense. So far as appears, while great loss and injury to others would be the consequence of an injunction herein, the plaintiffs will suffer no real injury by a denial of an injunction. Under these circumstances, I think it clear that the plaintiffs so far acquiesced in the work of widening the street and the issue of the bonds as that they should have been denied an injunction decree. (Lux v. Haggin, 69 Cal. 255, and cases there cited.)
Where the county commissioners contracted for the building of a bridge without legal authority, and the bridge was completed, it was adjudged that payment for it could not be enjoined at the suit of a tax-payer. (Clark v. Dayton, 6 Neb. 193.) When an improvement had been made along a public street,.to which the owner of property abutting thereon had made no objection until after its completion, upon a bill being filed by him to-enjoin the assessment for want of notice, it was held he must do equity by paying the amount which his property *437was benefited. (Barker v. Omaha, 16 Neb. 269.) In Indiana the doctrine has been carried further, and it is. settled that a property owner cannot quietly permit money to be expended in a work which benefits his land under a contract with a city, and then deny the power of the city to make the contract. (Palmer v. Stumph, 29 Ind. 329; Hellen Hamp v. La Fayette, 30 Ind. 194; City of La Fayette v. Fowler, 34 Ind. 140.)
4. It may be urged, however, that equity should entertain jurisdiction of a suit like the present “ to prevent multiplicity of actions.” The multiplicity of actions, which, it may be said (although in the absence of averment) the complainants here seek to avoid, would not injuriously affect any one of them. (Cooley on Taxation, 2d ed., 771; Dodd v. Hartford, 25 Conn. 232.) But if that be not the true rule, and a bill may be filed by many persons to enjoin sales of the separate property of each for the same assessment, if the only necessary community of interest among the plaintiffs is in the questions at issue to be decided by the court,—“in the mere external fact that all their remedial rights arose at the same time, are of the same kind, involve similar questions of fact, and depend upon the same questions of law” (1 Pomeroy’s Eq„ Jur„, sec. 260),—the question still remains: Will a suit be entertained to prevent multiplicity, when it appears that no one of the plaintiffs could separately demand equitable relief ? The cases sometimes supposed to do so, do not, when examined, answer the foregoing question in the affirmative. Kennedy v. City of Troy, 14 Hun, 308, and Clark v. Village of Dunkirk, 12 Hun, 181, were cases in which it was held that, when an assessment is invalid, but such invalidity is shown only by matters dehors the record, which in itself is in all respects regular and within the power and jurisdiction of the authority laying the same, an action in equity may be maintained by any one, upon whose real estate an apparent lien has been created by the assessment on behalf of *438himself and others in like situation; but to justify such an action, it must be alleged in the complaint that the assessment is regular upon its face, and apparently in accordance with the provisions of the law authorizing it. In Ireland v. City of Rochester, 51 Barb. 435, the Supreme Court said: “ The assessment being void as to the plaintiffs, their right to maintain this action is clear, not only to avoid a multiplicity of suits, but to remove a cloud from their respective titles.” (Citing 14 N. Y. 534.) The case referred to is Heywood v. City of Buffalo, 14 N. Y. 534. That was a suit by a single plaintiff, and the decision was: When an action was brought to restrain the collection of and annul an alleged illegal assessment, which, if legal, was a lien on the plaintiff's real estate, but the complaint did not show but that its invalidity appeared on the (face of the) proceedings imposing it, on demurrer to the complaint, held the action could not be maintained. And in Scofield v. Lansing, 17 Mich. 439, the Supreme Court of Michigan held that when, by the provisions of a city charter, a tax was declared to be a lien on premises, it constituted a cloud on title. In these cases, each of the plaintiffs could have claimed separately (as was held by the courts of New York and Michigan) the aid of equity to remove a cloud from his title, as well as have maintained his action or defense at law. In some of them the plaintiffs were permitted to join as plaintiffs in an equitable suit, because the title to their respective tracts of land was affected by the same cloud, created by the same proceedings.
Even if there are cases in which each of the several plaintiffs would not be allowed to maintain a separate suit in equity, but yet all would be entitled to unite in one suit for the determination of questions which might arise in separate actions at law, the result herein must be the same. The plaintiffs by their acquiescence and consent, having lost their right to ask the aid of equity by injunction, the court ought not to have granted to> all that *439which it should refuse to each. To grant the injunction ■to all, because each may be subjected to a separate action at law, is to reward the laches and neglect which has deprived each of his right to seek the equitable relief. The acquiescence which estops the plaintiff from obtaining an injunction is in the nature of a defense in equity, and by holding all estopped by such acquiescence, it is not necessarily held that the plaintiffs were improperly united as plaintiffs, whether they were united to prevent multiplicity of actions or for any other reason. It is simply to say that none of the plaintiffs are entitled to the preventive decree.